DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 08, 2022 have been fully considered but they are not persuasive.  The applicant fails to make any arguments regarding with the prior art teaches the instant application.  The applicant weak argument only addresses that amendments made to the claims of May 20, 2022 are not verbatim the language addressed in the Non-Final of June 8, 2022.  The examiner believes this may have been intentional because one of ordinary skill in the art would have been able to affirm that the scope of the language did not change.  The applicant points to the prior art using language such as “mode”.  One of ordinary skill in the art knows that different intra modes apply to different intra directions.  It would appear that a reasonable person would have acknowledge by the use of horizontal and vertical in prior art that are indicators of direction.  Next, the applicant believes he has made a substantial change to the claim by first going from “determining” to “disabling” of May 20, 2022, and not “preventing” of September 8, 2022.  Again, the examiner argues the  scope has not changed.  In HEVC, one of ordinary skill knows that there are 33 angular and 2 non-angular intra prediction modes.  If the application selects (i.e., determines) one of the intra prediction modes then it effectively disables/prevents the potentially available intra prediction modes.  The applicant has not done anything to show that instant application overcomes the prior art of record. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 – 20 and 22 - 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al (US 10,805,641, hereafter Seregin) in view of YE et al (US 2017/0251213, hereafter YE).
As per claim 16, Seregin discloses a method of video encoding comprising:
preventing a use of at least one intra prediction direction in a plurality of intra prediction directions for a block of a picture responsive to a shape of the block being rectangular, responsive to which dimension of the block is the greatest between a width of the block and a height of the block and based on a comparison of an index of the intra prediction mode with a first value or a range of first values (column 11 lines 5 – 12; In one example, video encoder 22 and video decoder 30 may be configured to derive how close or far a particular intra mode is to the horizontal or vertical direction based on the absolute difference between the intra mode index for the current intra prediction mode and the intra prediction mode index of the horizontal and/or the vertical mode intra prediction mode);
determining an intra prediction to apply to the block based on enabled intra prediction directions remaining in the plurality of intra prediction directions;
determining which reference samples of set of reference samples to use for intra prediction of the block based on the determined intra prediction direction (column 10 lines 45 – 50; In HEVC, mode dependent intra smoothing (MDIS) is used such that video encoder 22 and video decoder 30 are configured to apply a filter to an intra reference (e.g., neighbor samples) before generating intra prediction from the neighbor samples for particular intra prediction modes.);
generating a prediction block for said block based on the determined reference samples and on the determined intra prediction direction (column 10 lines 46 – 49; before generating intra prediction from the neighbor samples); and
encoding said block based on said prediction block (column 10 lines 41 – 67).
However, Seregin does not explicitly teach disabling at least one intra prediction direction in a plurality of intra prediction directions for the block responsive to a shape of the block being rectangular, responsive to which dimension of the block is the greatest between a width of the block and a height of the block.
In the same field of endeavor, YE teaches disabling at least one intra prediction direction in a plurality of intra prediction directions for the block responsive to a shape of the block being rectangular, responsive to which dimension of the block is the greatest between a width of the block and a height of the block (¶ 77 and 78; 77: Moreover, a block 510 may have a width WIDTH.sub.510 and a height HEIGHT.sub.510. When the width WIDTH.sub.510 of the block 510 is greater than the height HEIGHT.sub.510 of the block 510, the available intra prediction modes … may excludes a portion of the angular prediction modes that have directions corresponding to a counterclockwise rotation to the horizontal direction (H). As shown in FIG. 5A, the excludable angular prediction modes may correspond to the directions of (H+1) . . . (H+k)).
Therefore, it would have been obvious for one of ordinary skill at the time the invention was effectively filed to modify the invention of Seregin in view of YE.  The advantage is an improvement in video coding.
As per claim 17, Seregin discloses the method of claim 16, wherein an intra prediction direction of the plurality of intra prediction directions is further enabled based on comparison of a characteristic representative of the shape of the block with a first value (column 11 lines 13 – column 27).
As per claim 18, Seregin discloses the method of claim 17, wherein said characteristic is one of a largest dimension of said block, a diagonal of said block and a weighted sum of dimensions of said block (column 10 lines 41 – 67).
Regarding claim 20, arguments analogous to those presented for claim 16 are applicable for claim 20.
Regarding claim 22, arguments analogous to those presented for claim 16 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 17 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 18 are applicable for claim 24.
As per claim 26, Seregin discloses the apparatus of claim 22, wherein generating a prediction block for said block comprises smoothing filtering the determined reference samples (column 11 lines 29 – 39).
Regarding claim 27, arguments analogous to those presented for claim 16 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 17 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 18 are applicable for claim 29.
Regarding claim 31, arguments analogous to those presented for claim 16 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 17 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 18 are applicable for claim 33.
Regarding claim 35, arguments analogous to those presented for claim 26 are applicable for claim 35.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHIKAODILI E ANYIKIRE/ Primary Examiner, Art Unit 2487